DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2513115, Sprigg.
	In regards to claim 1, in Figure 1 and associated paragraph, Sprigg discloses an apparatus comprising: a sleeve (8) having an outer surface and a flange (9) that extends radially outward from the outer surface and separates a first section of the outer surface from a second section of the outer surface, wherein the sleeve has an outer diameter that is substantially equal to a first inner diameter of a first flexible hose (15)  and a second inner diameter of a second flexible hose (14) such that the first section of the outer surface contacts a first inner surface of the first flexible hose and such that the second section of the outer surface contacts a second inner surface of the second flexible hose when the sleeve is partially inserted within each of the first flexible hose and the second flexible hose; wherein the flange has a first surface, a second surface opposite and parallel to the first surface, and an outer edge formed between the first 
In regards to claim 2, in Figure 1 and associated paragraph, Sprigg discloses the second flexible hose defining a second tubular passageway, wherein the sleeve is partially inserted within the first tubular passageway and partially inserted within the second tubular passageway to couple the first flexible hose and the second flexible hose together and to create the flow path connecting the first tubular passageway and the second tubular passageway.
In regards to claim 1, in Figure 1 and associated paragraph, Sprigg discloses the union, wherein the union is coupled to the sleeve, the first flexible hose, and the second flexible hose.
In regards to claim 4, in Figure 1 and associated paragraph, Sprigg discloses a first portion extending from the body to thereby define the first seat and a second seat; a second portion extending from the body to thereby define a third seat and a fourth seat.
In regards to claim 5, in Figure 1 and associated paragraph, Sprigg discloses the union comprising a body, a first portion extending from the body to thereby define the first seat and a second seat; and a second portion extending from the body to thereby define a third seat and a fourth seat.
In regards to claim 6, in Figure 1 and associated paragraph, Sprigg discloses an inner surface of the first portion of the union contacts the flange and the first flexible hose and wherein an inner surface of the second portion of the union contacts the second flexible hose.
	In regards to claim 7, in Figure 1 and associated paragraph, Sprigg discloses the pair of fittings includes: a first fitting that engages the second seat of the union when coupled to the union and the first flexible hose.
	In regards to claim 8, in Figure 1 and associated paragraph, Sprigg discloses the pair of fittings further includes: a second fitting that engages the fourth seat of the union when coupled to the union and the second flexible hose.
In regards to claim 10, in Figure 1 and associated paragraph, Sprigg discloses the pair of fittings includes: a first fitting that is coupled to the union and the first flexible hose such that the first fitting applies pressure on the first flexible hose, wherein the sleeve counteracts the pressure being applied by the first fitting.
	In regards to claim 11, in Figure 1 and associated paragraph, Sprigg discloses the pair of fittings further includes: a second fitting that is coupled to the union and the second flexible hose such that the 
	In regards to claim 12, in Figure 1 and associated paragraph, Sprigg discloses the first flexible hose and the second flexible hose are fuel hoses in an aircraft.
	In regards to claim 13, in Figure 1 and associated paragraph, Sprigg discloses the first flexible hose and the second flexible hose are comprised of a flexible material.
	In regards to claim 14, in Figure 1 and associated paragraph, Sprigg discloses the first flexible hose and the second flexible hose are coated with a conductive pigment.
	In regards to claim 15, in Figure 1 and associated paragraph, Sprigg discloses a method for coupling hoses, the method comprising: providing a sleeve having an outer surface and a flange that extends radially outward from the outer surface and separates a first section of the outer surface from a second section of the outer surface, wherein the sleeve has an outer diameter that is substantially equal to a first inner diameter of a first flexible hose and a second inner diameter of a second flexible hose; inserting the sleeve partially within the first flexible hose such that the first section of the outer surface contacts a first inner surface of the first flexible hose, such that the second section of the outer surface contacts a second inner surface of the second flexible hose, and such that a first surface of the flange of the sleeve engages an edge located at an end portion of the first flexible hose, wherein the first surface of the flange has a radial length substantially equal to a thickness of the 
	In regards to claim 17, in Figure 1 and associated paragraph, Sprigg discloses inserting the sleeve partially within the first flexible hose comprises: inserting a first portion of the sleeve within a first tubular passageway of the first flexible hose to positively lock the first flexible hose.
	In regards to claim 18, in Figure 1 and associated paragraph, Sprigg discloses inserting the sleeve partially within the second flexible hose comprises: inserting a second portion of the sleeve within a 
	In regards to claim 19, in Figure 1 and associated paragraph, Sprigg discloses counteracting the deflection comprises: counteracting the deflection of the first flexible hose and the second flexible hose into the flow path caused by the pair of fittings applying pressure to a first outer surface of the first flexible hose and a second outer surface of the second flexible hose.
	In regards to claim 20, in Figure 1 and associated paragraph, Sprigg discloses a fuel system in an aircraft, the fuel system comprising: a first flexible fuel hose having an end portion with an edge and defining a first tubular passageway; a second flexible fuel hose defining a second tubular passageway; a union comprising: a body; and a first portion extending from the body to thereby define a first seat and a second seat; and a second portion extending from the body in a direction opposite the first portion; a pair of fittings; and a sleeve partially inserted within the first tubular passageway and partially inserted within the second tubular passageway to couple the first flexible hose and the second flexible hose together and to create the flow path connecting the first tubular passageway and the second tubular passageway, the union and the pair of fittings being coupled to the sleeve, the first flexible fuel hose, and the second flexible fuel hose, and the sleeve having an outer surface and a flange that extends radially outward from the outer surface and that separates a first section of the outer surface from a second section of the outer surface, wherein the flange has a first surface that engages the edge of the end portion of the first flexible fuel hose, a second surface that is opposite and parallel to the first surface . 
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679